J-S29044-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,              :   IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                  Appellee                 :
          v.                               :
                                           :
CHAD MILLER,                               :
                                           :
                  Appellant                :   No. 102 WDA 2015

    Appeal from the Judgment of Sentence Entered December 22, 2014,
              in the Court of Common Pleas of Fayette County,
             Criminal Division, at No: CP-26-CR-0000910-2014

BEFORE:        PANELLA, MUNDY, and STRASSBURGER,* JJ.

MEMORANDUM BY STRASSBURGER, J.:                        FILED JUNE 24, 2015

      Chad Miller (Appellant) appeals pro se from this judgment of sentence

of five to ten years’ incarceration entered following his guilty pleas to, inter

alia, aggravated indecent assault - complainant less than 13 years old.

Specifically, Appellant challenges the resulting lifetime registration required

by the Sex Offender Registration and Notification Act (SORNA), 42 Pa.C.S.

§§ 9799.10-9799.41. We affirm.

      We begin by noting the following applicable law.

            On December 20, 2011, the legislature replaced Megan’s
      Law with SORNA, effective December 20, 2012, to strengthen
      registration requirements for sex offenders and to bring
      Pennsylvania into compliance with the Adam Walsh Child
      Protection and Safety Act, 42 U.S.C.A. § 16901, et seq. Section
      9799.14 of SORNA establishes a three-tiered system of
      specifically enumerated offenses requiring registration for sexual
      offenders for differing lengths of time. Pursuant to section
      9799.15(a)(1), a person convicted of a Tier I offense… must
      register for 15 years. A Tier II offender must register for 25


*Retired Senior Judge assigned to the Superior Court.
J-S29044-15


        years, while a Tier III offender must register for the remainder
        of his or her life. 42 Pa.C.S. § 9799.15(a)(2), (a)(3).

Commonwealth v. McDonough, 96 A.3d 1067, 1070 (Pa. Super. 2014)

(some citations omitted).

        Because Appellant pled guilty to aggravated indecent assault, indecent

assault, and indecent exposure1 in relation to an incident with a four-year-

old victim, he was informed at sentencing that his conviction of a Tier III

offense required lifetime registration under SORNA.2 Appellant timely filed a

notice of appeal and, sua sponte, a statement of errors complained of on

appeal.

        Appellant presents this Court with two questions:

        [1.] Is it unconstitutional to require Appellant to register for
        [life3] when said registration requirement exceeds the statutory
        maximum penalty for Appellant’s offense?

        [2.] Is the Adam Walsh Statute unconstitutional in requiring a
        lifetime registration by the Appellant?

Appellant’s Brief at 7 (unnecessary capitalization omitted).

        This Court has held that SORNA’s registration requirements, just like

the registration requirements of Megan’s Law, are collateral consequences of

1
    18 Pa.C.S. §§ 1325(a)(7), 1326(a)(7), and 1327(a), respectively.
2
 See 42 Pa.C.S.A. § 9799.14(d)(7), (8) (listing 18 Pa.C.S. § 1325 and 18
Pa.C.S. § 1326(a)(7) among Tier III offenses).
3
   Appellant’s    “Statement of Questions Involved” section of his brief
references a     25-year registration requirement.      Appellant’s Brief at 7.
However, the     body of his brief refers to lifetime registration, which is the
length of time   applicable in this case. Id. at 10.


                                      -2-
J-S29044-15


a conviction, remedial rather than punitive in nature, and thus “their

application is not limited by the factors that control the imposition of

sentence.”     Id. at 1071 (quoting Commonwealth v. Benner, 853 A.2d

1068, 1072 (Pa. Super. 2004)). Specifically, we have found no merit to the

argument that the length of the registration period may not exceed the

statutory maximum sentence for the underlying crime.         McDonough, 96

A.3d at 1072 (affirming 15-year registration resulting from a conviction with

a two-year statutory maximum penalty).

      Appellant argues, without citation to relevant authority, that his

lifetime registration “cannot possibly be a civil penalty” and is an illegal

criminal sentence because it exceeds the statutory maximum.        Appellant’s

Brief at 13.    He further argues that the lifetime registration is “unusual

punishment as barred by the Pennsylvania and U.S. Constitutions.” Id. at

12.

      Appellant fails to discuss McDonough’s precedential holding that the

registration requirement is not punitive in nature. Instead, Appellant merely

asks that we “revisit the law.” Id. This we cannot do. Commonwealth v.

Pepe, 897 A.2d 463, 465 (Pa. Super. 2006) (“It is beyond the power of a

Superior Court panel to overrule a prior decision of the Superior Court.”).

      Appellant is entitled to no relief from this Court.

      Judgment of sentence affirmed.




                                      -3-
J-S29044-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/24/2015




                          -4-